DETAILED ACTION

Response to Amendment
1. 	Amendment received on 06/01/2021 has been entered into record. Claims 1, 6 and 19 have been amended and claim 14 has been canceled.

Response to Arguments
2.	Applicant's arguments filed on 06/01/2021 have been fully considered but they are not persuasive. For example, applicant contends, “The baseline compensation circuit 950 only processes an input of the ADC 960 to compensate the baseline and is not related to converting an analog signal into a digital signal.” Examiner disagrees. Circuit 950 provides a processed touch detection signal to the analog digital converter ADC 960 to convert the input signal to a digital signal. Applicant further argues, “A baseline compensation circuit is not a front-end circuit, let alone a front-end circuit that converts an input signal into a digital signal by switching between first/second/third circuits. Therefore, since the baseline compensation circuit 950 of Chen operates only based on only clk1 and clk2, Chen does not disclose a front-end circuit that is switched between three circuits according to three periods.”
	The feature, “a front-end circuit that is switched between three circuits according to three periods” is not claimed in any of the independent claims. Independent claim 1 comprises only two periods: integration period and conversion period. Chen discloses an integration period during which a first capacitor samples an input signal, a second capacitor provides a virtual ground to the amplifier and a third capacitor functions as a feedback capacitor, and a conversion period in which the first capacitor samples an .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 5-7 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0163312) in view of Kang et al (US 2013/0249825).
As to claim 1, Chen teaches a front-end circuit configured to process an input signal that varies according to a touch, the front-end circuit comprising: 
a plurality of switches each configured to selectively form a closed circuit (SW51, SW53, SW55, SW57, SW59 and SW 511 are driven by clk 2 to form a first closed circuit and SW52, SW54, SW56, SW58, SW510 and SW512 are driven by clk 1 to form a second closed circuit, see fig. 9);
 an amplifier (Adiff, fig. 9) configured to operate during an integration period (during clk2, fig. 9), and a conversion period (during clk1), in which the accumulated is converted into a digital signal during a third phase and a fourth phase (fig. 9 illustrates the output of the amplifier is connected to analog to digital converter ADC. Examiner’s Note: since the claim does not define a third phase and/or a fourth phase and/or the difference between the third phase and the fourth phase, examiner will broadly interprets the third phase and the fourth phase as part of clock clk2 duration); 
a first capacitor (a first capacitor C51, fig. 9) configured to sample the input signal by receiving the input signal (C51 couples the input touch signal to the differential amplifier Adiff, [0063]) during the integration period (during clk2, fig. 9) and to sample an output voltage of the amplifier by receiving the output voltage (the output of the amplifier is coupled to the input of the first capacitor C51 so that the first capacitor may sample the output, fig. 9) during the fourth phase of the conversion period (during clk1), by at least some of the plurality of switches (during clk2, switch SW51 is closed and during clk1, switches SW52 and SW54 are closed, fig. 9); 
a second capacitor (third capacitor C53, fig. 9) configured to provide a common mode voltage to the amplifier as a virtual ground ( third capacitor C53 connects the input of the differential amplifier Adiff to the ground, fig. 9) during the integration period (during clk2, fig. 9) and to function as a feedback capacitor of the amplifier (third capacitor C53 connects the input of the differential amplifier to the output of the differential amplifier, fig. 9) during the third phase and the fourth phase of  the conversion period (during clk1), by at least some of the plurality of switches (during clk2, switch SW55 is closed and during clk1, switch SW56 is closed, fig. 9); and
 a third capacitor (a second capacitor C52, fig. 9) configured to function as the feedback capacitor (a second capacitor C52 connects the output of the differential amplifier to the input of the differential amplifier, fig. 9) during the integration period (during clk2, fig. 9) and to sample the output voltage by receiving the output voltage during the third phase of the conversion period (the output of the amplifier is coupled to the input of the first capacitor C51 so that the first capacitor may sample the output, fig. 9), by at least some of the plurality of switches (during clk2, switch SW53 is closed and during clk1, switches SW54 and switch SW52 are closed). 
Chen does not specifically teaches an integration period, in which a deviation of the input signal between a first phase and a second phase is accumulated as an accumulated deviation as claimed.
However, Kang teaches an amplifier (amplifier 65, fig. 12) configured to operate during an integration period, in which a deviation of the input signal between a first phase and a second phase is accumulated as an accumulated deviation ([0040] the Rx driving circuit 34 according to the embodiment of the invention and a conversion period, in which the accumulated deviation is converted into a digital signal ([0041] The Rx driving circuit 34 converts the voltage accumulated in the integrator into digital data Tdata using an analog-to-digital converter (ADC) connected to an output terminal of the integrator ,fig. 12 and the corresponding paragraphs discloses ADC is connected to the output of the amplifier, [0047]).
Chen and Kang are analogous because both prior arts are dealing with touch detection and analog to digital conversion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen, an integration period, in which a deviation of the input signal between a first phase and a second phase is accumulated, as suggested by Kang in order to “increases the output voltage accumulated in the integrator…thereby improving a signal-to-noise ratio” ([0040]).

As to claim 5, Chen in view of Kang teaches the front-end circuit, wherein the first capacitor, the second capacitor, and the third capacitor have a same capacitance (Chen: when switch SW56 is closed, all charges stored in C51 will be accumulated in C53 and when switches SW54 and SW52 are closed, all charges from 

As to claim 6, Chen teaches a touch processing circuit comprising:
 a front-end circuit (circuit 950, fig. 9) including an amplifier (Adiff, fig. 9), a first capacitor (a first capacitor C51, fig. 9), a second capacitor (third capacitor C53, fig. 9), a third capacitor (a second capacitor C52, fig. 9), and a plurality of switches each configured to selectively form a closed circuit (SW51, SW53, SW55, SW57, SW59 and SW 511 are driven by clk 2 to form a first closed circuit and SW52, SW54, SW56, SW58, SW510 and SW512 are driven by clk 1 to form a second closed circuit, see fig. 9), the front-end circuit being configured to process an input signal that varies according to a touch ([0017] when a touch event does not occur, levels of the first end signal and the second end signal are in a common mode signal range of the differential signal. When the touch event occurs, the first integrating sampling circuit pulls up the level of the first end signal out of the common mode signal range, and the second integrating sampling circuit pulls down the level of the second end signal out of the common mode signal range, fig. 9); and a controller configured to control the plurality of switches (paragraph [0065] describes switches are being controlled), such that the front-end circuit is configured as a first circuit to accumulate the input signal during an integration period ([0065], fig. 9), and a second circuit to convert the accumulated into a digital signal during a conversion period (fig. 9 illustrates the output of the amplifier is connected to analog to digital converter ADC), and
a third circuit to sample the accumulated the input signal during a sampling period (fig. 9 illustrates ADC 960 is sampling the accumulated input signal),
wherein the sampling period is between the integration period and the conversion period (fig. 9 illustrates ADC 960 is sampling the accumulated or integrated input signal and change the sampled signal into digital).

Chen does not teach a first circuit to accumulate a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period.
However, Kang teaches a first circuit to accumulate a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period ([0040] the Rx driving circuit 34 according to the embodiment of the invention samples the output voltage of the touch sensor when the Tx lines T1 to Tj are charged to a high potential voltage of the driving signal, and also samples the output voltage of the touch sensor when the Tx lines T1 to Tj are charged to a low potential voltage. As a result, the touch sensing device according to the embodiment of the invention further increases the output voltage accumulated in the integrator, [0047]), and a second circuit to convert the accumulated into a digital signal during a conversion period ([0041] The Rx driving circuit 34 converts the voltage accumulated in the integrator into digital data Tdata using an analog-to-digital converter (ADC) connected to an output terminal of the integrator ,fig. 12 and the corresponding paragraphs discloses ADC is connected to the output of the amplifier, [0047]).


As to claim 7, Chen in view of Kang teaches the touch processing circuit, wherein the controller is configured to control the plurality of switches during the integration period (Chen: during clk2, fig. 9) such that, the first capacitor (Chen: a first capacitor C51, fig. 9) samples the input signal in the first phase or the second phase (Chen: C51 couples the input touch signal to the differential amplifier Adiff, [0063]), the second capacitor (Chen: third capacitor C53, fig. 9) provides a common mode voltage of the amplifier as a virtual ground in the first phase and the second phase (Chen: third capacitor C53 connects the input of the differential amplifier Adiff to the ground, fig. 9), and the third capacitor (Chen: a second capacitor C52, fig. 9) functions as a feedback capacitor of the amplifier (Chen: a second capacitor C52 connects the output of the differential amplifier to the input of the differential amplifier, fig. 9). 

As to claim 14, Chen in view of Kang teaches wherein the controller is configured to control the plurality of switches (Chen: SW52, SW54, SW56, SW58,  during a sampling period such that the front-end circuit is configured as a third circuit to sample the accumulated (Chen: [0065], fig. 9), the third circuit including the amplifier (Chen: Adiff, fig. 9), the first capacitor (Chen: a first capacitor C51, fig. 9), the second capacitor (Chen: third capacitor C53, fig. 9), and the third capacitor (Chen: a second capacitor C52, fig. 9), the sampling period being between the integration period and the conversion period (Chen: during activation of clk1), Chen in view of Kang  further teaches accumulating deviation (Kang: [0040], fig. 12).

As to claim 15, Chen in view of Kang teaches the touch processing circuit, wherein the controller is configured to control the plurality of switches (Chen: SW52, SW54, SW56, SW58, SW510 and SW512 are driven by clk 1 to form a second closed circuit, see fig. 9) during the sampling period such that that the first capacitor (Chen: a first capacitor C51, fig. 9) and the third capacitor (Chen: a second capacitor C52, fig. 9) sample the accumulated during the sampling period (Chen: when clk1 is activated, capacitor C51 is connected to the input of amplifier Adiff and capacitor C52 connects the input of C51 to the output of the amplifier), and the second capacitor functions as a feedback capacitor of the amplifier during the sampling period (Chen: when clk1 is on, capacitor C53 function as a feedback capacitor connecting the input of the amplifier to the output of the amplifier), Chen in view of Kang further teaches accumulating deviation (Kang: [0040], fig. 12).


the touch processing circuit, wherein the front-end circuit further includes a pre-amplifier (Chen: first integrating sampling circuit 120, fig. 9) configured to generate the input signal based on a variation in a capacitance according to the touch (Chen: [0022] the first integrating sampling circuit 120 generates a first end signal Sd1 in the differential signal Sdiff. The second integrating sampling circuit 130 generates a second end signal Sd2 in the differential signal Sdiff. When a sensing electrode (e.g., the electrode of the touch unit 11) of the sensing line does not detect a touch event, a level of the first end signal Sd1 and a level of the second end signal Sd2 are in a common mode signal range of the differential signal Sdiff), and the controller is configured to disable the pre-amplifier during the conversion period (clk 2 is off during a conversion where clk 1 is activated).

As to claim 17, Chen in view of Kang teaches the touch processing, wherein the first capacitor, the second capacitor, and the third capacitor have a same capacitance (Chen: when switch SW56 is closed, all charges stored in C51 will be accumulated in C53 and when switches SW54 and SW52 are closed, all charges from the output of the amplifier passes through C52 to the input of C51 showing the capacitors have the same capacitance).

As to claim 18, Chen in view of Kang teaches the touch processing circuit, further comprising a plurality of front-end circuits connected to a sensor array through a plurality of reception channels (Chen: fig. 9 illustrates one front-end circuit for one mutual capacitor Cm of a touch unit 11. It is well known that a touch panel such respectively, the sensor array configured to provide a capacitance which varies according to the touch ([0022] When a sensing electrode (e.g., the electrode of the touch unit 11) of the sensing line does not detect a touch event, a level of the first end signal Sd1 and a level of the second end signal Sd2 are in a common mode signal range of the differential signal Sdiff), wherein the controller is configured to control the plurality of front-end circuits (fig. 9 illustrates on/off switching of the switches changes the configuration the circuits and the switches are controlled by clk1 and clk2 ).

As to claim 19, Chen teaches a touch processing circuit configured to detect a touch based on a capacitance that varies according to the touch, the touch processing circuit comprising:
 a front-end circuit (circuit 950, fig. 9) including an amplifier (Adiff, fig. 9), a first capacitor (a first capacitor C51, fig. 9), a second capacitor (third capacitor C53, fig. 9), a third capacitor (a second capacitor C52, fig. 9) and a plurality of switches (SW51, SW53, SW55, SW57, SW59 and SW 511 are driven by clk 2 to form a first closed circuit and SW52, SW54, SW56, SW58, SW510 and SW512 are driven by clk 1 to form a second closed circuit, see fig. 9), the front-end circuit configured to, generate an input signal based on a variation in the capacitance ([0017] when a touch event does not occur, levels of the first end signal and the second end signal are in a common mode signal range of the differential signal. When the touch event occurs, the first integrating sampling circuit pulls up the level of the first end signal out of the common mode signal range, and the second integrating sampling circuit pulls down the accumulate input signal during an integration period ([0065], fig. 9), and convert the accumulated into a digital signal  during a third phase and a fourth phase of a conversion period (fig. 9 illustrates the output of the amplifier is connected to analog to digital converter ADC, Examiner’s Note: since the claim does not define a third phase and/or a fourth phase and/or the difference between the third phase and the fourth phase, examiner will broadly interprets the third phase and the fourth phase as part of clock clk2 duration); and a controller configured to control the plurality of switches such that the amplifier, the first capacitor, the second capacitor, and the third capacitor are operating in the integration period and the conversion period (in the integration period where clk2 is active, switch SW51 transfer input charges from the touch panel 10 to the first capacitor C51, switch SW53 connects the input of an amplifier to the output of the amplifier through the third capacitor C52 and switch SW55 connects the input of the amplifier to the virtual ground through the second capacitor C53. In the conversion period where clk1 is active, first capacitor is connected to the input of the amplifier, second capacitor C53 serves as a feedback capacitor to connect the input of the amplifier to the output of the amplifier and the third capacitor C52 serves to connect the input of the first capacitor to the output of the amplifier),
wherein the controller is configured to control at least one of the plurality of switches (during clk2, switch SW51 is closed and during clk1, switches SW52 and SW54 are closed, fig. 9) such that the first capacitor (a first capacitor C51, fig. 9) samples the input signal by receiving the input signal (C51 couples the input touch signal to the differential amplifier Adiff, [0063]) during the integration period (during and samples an output voltage of the amplifier by receiving the output voltage (the output of the amplifier is coupled to the input of the first capacitor C51 so that the first capacitor may sample the output, fig. 9)  during the fourth phase of the conversion period (during clk1),
Chen does not teach accumulating a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period.
However, Kang teaches accumulate a deviation of the input signal between a first phase and a second phase as an accumulated deviation during an integration period ([0040] the Rx driving circuit 34 according to the embodiment of the invention samples the output voltage of the touch sensor when the Tx lines T1 to Tj are charged to a high potential voltage of the driving signal, and also samples the output voltage of the touch sensor when the Tx lines T1 to Tj are charged to a low potential voltage. As a result, the touch sensing device according to the embodiment of the invention further increases the output voltage accumulated in the integrator, [0047]), and to convert the accumulated into a digital signal during a conversion period ([0041] The Rx driving circuit 34 converts the voltage accumulated in the integrator into digital data Tdata using an analog-to-digital converter (ADC) connected to an output terminal of the integrator ,fig. 12 and the corresponding paragraphs discloses ADC is connected to the output of the amplifier, [0047]).
Chen and Kang are analogous arts because both prior arts are dealing with touch detection and analog to digital conversion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen, an integration period, in which a deviation of the input signal between a first .

5.	Claims 2-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0163312) in view of Kang et al (US 2013/0249825) and further in view of Watanabe (US 2011/0279148).
	As to claim 2, Chen in view of Kang does not teach further comprising a fourth capacitor configured to function as the feedback capacitor during the integration period as claimed.
	However, Watanabe teaches the front-end circuit, further comprising a fourth capacitor (capacitors Chp and Chn, fig. 1) configured to function as the feedback capacitor during the integration period ([0048] the operational amplifier 110 is placed in a feedback status where the inputs and outputs of the operational amplifier 110 are connected via the capacitors Chp and Chn), by at least some of the plurality of switches (s9p, s10p, s9n and s10n, fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, the front-end circuit, further comprising a fourth capacitor configured to function as the feedback capacitor during the integration period, by at least some of the plurality of switches, as suggested by Watanabe in order to offset cancelling the temporary storage capacitors Cfp and Cfn ([0048]).


However, Watanabe teaches the front-end circuit, further comprising a fifth capacitor configured to sample an input offset voltage of the amplifier before the first capacitor samples the input signal during the integration period, by at least some of the plurality of switches ([0047] prior to, the sampling of the input analog potentials Vin1p and Vin1n by the sampling capacitors Csp and Csn…the control circuit 102 performs a reset (discharge) and offset-cancelling operation on the temporary storage capacitors Cfp and Cfn). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, further comprising a fifth capacitor configured to sample an input offset voltage of the amplifier before the first capacitor samples the input signal during the integration period, by at least some of the plurality of switches, as suggested by Watanabe in order to offset cancelling the temporary storage capacitors Cfp and Cfn ([0048]).


As to claim 8, Chen in view of Kang does not teach fourth capacitor functions as the feedback capacitor of the amplifier during the integration period as claimed.
However, Watanabe teaches the touch processing circuit, further comprising: a fourth capacitor (capacitors Chp and Chn, fig. 1), wherein the controller is configured to control the plurality of switches (s9p, s10p, s9n and during the integration period such that that the fourth capacitor functions as the feedback capacitor of the amplifier during the integration period ([0048] the operational amplifier 110 is placed in a feedback status where the inputs and outputs of the operational amplifier 110 are connected via the capacitors Chp and Chn).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, the front-end circuit, further comprising a fourth capacitor configured to function as the feedback capacitor during the integration period, by at least some of the plurality of switches, as suggested by Watanabe in order to offset cancelling the temporary storage capacitors Cfp and Cfn ([0048]).

As to claim 9, Chen in view of Kang does not teach the touch processing as claimed.
However, Watanabe teaches the touch processing circuit, further comprising: a fifth capacitor, wherein the controller is configured to control the plurality of switches during the integration period such that that the fifth capacitor samples an input offset voltage of the amplifier before the first capacitor samples the input signal during the integration period ([0047] prior to, the sampling of the input analog potentials Vin1p and Vin1n by the sampling capacitors Csp and Csn…the control circuit 102 performs a reset (discharge) and offset-cancelling operation on the temporary storage capacitors Cfp and Cfn). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, further 

As to claim 10, Chen in view of Kang and further in view of Watanabe teaches the touch processing circuit, wherein the first phase and the second phase each include a reset period in which the input signal is initialized, and the controller is configured to control the plurality of switches during the reset period such that that the fifth capacitor samples the input offset voltage during the reset period (Watanabe: [0047] prior to, the sampling of the input analog potentials Vin1p and Vin1n by the sampling capacitors Csp and Csn…the control circuit 102 performs a reset (discharge) and offset-cancelling operation on the temporary storage capacitors Cfp and Cfn).

6.	Claims 4, 11-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2019/0163312) in view of Kang et al (US 2013/0249825) and further in view of Kawahito et al (US 2011/0240832).
As to claim 4, Chen in view of Kang does not teach the front-end circuit as claimed.
However, Kawahito teaches the front-end circuit, further comprising: a comparator (comparators 17a and  17b, fig. 1) configured to compare the output voltage (Vop, fig. 1) with at least one reference level (Vrch and Vrcl, fig. 1); and a digital-to-analog converter configured to output a reference voltage having a level that varies according to an output signal of the comparator ([0050] the A/D converter circuit 17 generates a digital signal D according to the signal VOP, fig. 1), wherein, the amplifier (amplifier 23, fig. 1), the first capacitor, the second capacitor, the third capacitor (c1a, c1b and c2, fig. 1), the comparator, and the digital-to-analog converter are configured to operate as cyclic analog-to-digital converters during the conversion period, by at least some of the plurality of switches ([0050] FIG. 1 is a diagram showing a circuit block of a cyclic A/D converter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, a comparator to compare the output with a reference voltage including cyclic A/D converter, as suggested by Kawahito in order to reduce the number of reference voltage for D/A conversion (abstract).

As to claim 11, Chen in view of Kang does not teach the touch processing circuit as claimed.
However, Kawahito teaches the touch processing circuit, wherein the front-end circuit comprises:
 a comparator (comparators 17a and  17b, fig. 1) configured to compare an output voltage of the amplifier (Vop, fig. 1) with a voltage level of a reference voltage (Vrch and Vrcl, fig. 1); and 
a digital-to-analog converter configured to output the reference voltage such that the voltage level of the reference voltage varies according to an output signal of the comparator ([0050] the A/D converter circuit 17 generates a digital signal D according to the signal VOP, fig. 1), wherein the second circuit is configured to operate as a cyclic analog-to-digital converter including the comparator and the digital-to-analog converter ([0050] FIG. 1 is a diagram showing a circuit block of a cyclic A/D converter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, a comparator to compare the output with a reference voltage including cyclic A/D converter, as suggested by Kawahito in order to reduce the number of reference voltage for D/A conversion (abstract).

As to claim 12, Chen in view of Kang and further in view of Kawahito teaches the touch processing circuit, wherein the controller is configured to control the plurality of switches during the conversion period such that the output voltage and the reference voltage are alternately applied to the first capacitor and the third capacitor, and the second capacitor functions as a feedback capacitor of the amplifier (Kawahito: fig. 1 illustrates the output comparators 17a and 17b are used to control switches 31a and 31b. Switches 31a and 31b controls the voltage flowing to capacitors 25 and 27 while capacitor 29 is functioning as a feedback capacitor of the amplifier. Note that comparators 17a and 17b generate the output by comparing Vop and reference voltage Vrch and Vrcl).


the touch processing circuit, wherein the controller is configured to control the plurality of switches during the conversion period such that the cyclic analog-to-digital converter operates with a period different from a period including the first phase and the second phase of the input signal (Kawahito:  cyclic A/D 17, fig. 1 operates with a period ᶲc different from a sampling period of ᶲs). 

As to claim 21, Chen in view of Kang does not teach the touch processing circuit as claimed.
However, Kawahito teaches the touch processing circuit, wherein the front-end circuit comprises:
 a comparator (comparators 17a and  17b, fig. 1) configured to compare an output voltage of the amplifier (Vop, fig. 1) with a voltage level of a reference voltage (Vrch and Vrcl, fig. 1); and 
a digital-to-analog converter configured to output the reference voltage such that the voltage level of the reference voltage varies according to an output signal of the comparator ([0050] the A/D converter circuit 17 generates a digital signal D according to the signal VOP, fig. 1), wherein the second circuit is configured to operate as a cyclic analog-to-digital converter including the comparator and the digital-to-analog converter ([0050] FIG. 1 is a diagram showing a circuit block of a cyclic A/D converter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chen in view of Kang, a comparator to 
20. (canceled)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/            Examiner, Art Unit 2628        

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628